CLIFFORD CHANCE CLIFFORD CHANCE LLP FINAL VERSION Dated 5 August 2010 FX ENERGY POLAND SP. Z O.O. AS BORROWER WITH FX ENERGY, INC. FX ENERGY NETHERLANDS PARTNERSHIP C.V. AND FX ENERGY NETHERLANDS B.V. AS GUARANTORS ARRANGED BY THE ROYAL BANK OF SCOTLAND PLC ING BANK N.V. KBC BANK NV AS MANDATED LEAD ARRANGERS WITH THE ROYAL BANK OF SCOTLAND PLC ACTING AS AGENT WITH THE ROYAL BANK OF SCOTLAND PLC ACTING AS TECHNICAL BANK WITH THE ROYAL BANK OF SCOTLAND PLC ACTING AS SECURITY TRUSTEE AND THE FINANCIAL INSTITUTIONS LISTED HEREIN USD 55,000,000 SENIOR RESERVE BASE LENDING FACILITY AGREEMENT CONTENTS Clause Page 1. Definitions and Interpretation 1 2. The Facility 29 3. Purpose 29 4. Conditions of Utilisation 30 5. Utilisation – Loans 32 6. Projections 34 7. Project Accounts 43 8. Repayment 46 9. Prepayment and Cancellation 47 10. Interest 52 11. Interest Periods 53 12. Changes to the Calculation of Interest 54 13. Fees 55 14. Tax Gross Up and Indemnities 56 15. Increased Costs 60 16. Other Indemnities 62 17. Mitigation by the Lenders 63 18. Costs and Expenses 64 19. Guarantee and Indemnity 66 20. Representations 70 21. Information Undertakings 78 22. General Undertakings 87 23. Events of Default 101 24. Changes to the Lenders 108 25. Changes to the Obligors 112 26. Role of the Agent and the Mandated Lead Arrangers 114 27. Conduct of Business by the Finance Parties 121 28. Sharing among the Finance Parties 122 29. Payment Mechanics 124 30. Set-off 127 31. Notices 127 32. Calculations and Certificates 129 UK-2463515-v12 -ii- 70-40474932 33. Partial Invalidity 129 34. Remedies and Waivers 130 35. Amendments and Waivers 130 36. Confidentiality 131 37. Counterparts 134 38. Governing Law 135 39. Enforcement 135 Schedule 1 The Original Parties 137 PART I The Original Borrower 137 PART II The Original Guarantors 138 PART III The Original Lenders 139 Schedule 2 Conditions Precedent 140 PART I Conditions Precedent to Initial Utilisation 140 PART II Conditions Precedent Required To Be Delivered By An Additional Guarantor 144 Schedule 3 Reduced Commitments 147 Schedule 4 Initial Borrowing Base Assets 148 Schedule 5 Utilisation Request 149 Schedule 6 Mandatory Cost Formulae 150 Schedule 7 Form of Transfer Certificate 152 Schedule 8 Form of Assignment Agreement 154 Schedule 9 Form of Compliance Certificate 157 Schedule 10 Form of Guarantor Accession Letter 158 Schedule 11 Existing Financial Indebtedness 159 Schedule 12 Schedule of Field Documents 160 Schedule 13 LMA Form of Confidentiality Undertaking 162 Schedule 14 Group Structure Chart 167 Schedule 15 Hedging Policy 168 Schedule 16 Timetables 171 UK-2463515-v12 -iii- 70-40474932 THIS AGREEMENT is dated 5 August 2010 and made BETWEEN: (1) FX ENERGY POLAND SP. Z O.O. a limited liability company, established and organised under the laws of Poland with its registered office in Lipiny Stare at ul. Chałubińskiego 8, 00-613 Warsaw, Poland, registered in the register of entrepreneurs of the National Court Register kept by the District Court for the Capital City of Warsaw in Warsaw, XII Commercial Department of the National Court Register, under number KRS 0000025459, having NIP number 5212751481, having REGON number 012659847 (the “Borrower”); (2) THE ROYAL BANK OF SCOTLAND PLC, KBC BANK NV, AND ING BANK N.V. as mandated lead arrangers (the “Mandated Lead Arrangers”); (3) THE FINANCIAL INSTITUTIONS listed in Part III of Schedule 1 (The Original Parties) as lenders (the “Original Lenders”); (4) THE SUBSIDIARIES of the Parent listed in Part II of Schedule 1 (The Original Parties) as original guarantors (together with the Parent the “ Original Guarantors”); (5) THE ROYAL BANK OF SCOTLAND PLC as technical bank (the “Technical Bank”); (6) THE ROYAL BANK OF SCOTLAND PLC as agent of the other Finance Parties (the “Agent”); and (7) THE ROYAL BANK OF SCOTLAND PLC as security trustee for the Secured Parties (the “Security Trustee”). IT IS AGREED as follows: SECTION 1 INTERPRETATION 1. DEFINITIONS AND INTERPRETATION 1.1 Definitions In this Agreement: “Abandonment Date” means, in relation to each Borrowing Base Asset and each Projection, the date shown in such Projection on which it is reasonably anticipated that such Borrowing Base Asset and/or the relevant facilities relating thereto will be abandoned. “Abandonment Liabilities” means the obligations and liabilities of the Group or any member(s) of the Group relating to the abandonment of any Borrowing Base Asset (including any such obligations and liabilities arising under any Joint Operating Agreement relating to such Borrowing Base Asset). UK-2463515-v12 -1- 70-40474932 “Accession Letter” means a document substantially in the form set out in Schedule 10 (Form of Guarantor Accession Letter). “Accession Undertaking” means an accession undertaking in the form specified in Schedule 2 (Form of Accession Undertaking) of the Assignment of Intercompany Loans. “Account Bank” means ING Bank Slaski S.A., or any of its successors or assignees from time to time under the Account Bank Agreement. “Account Bank Agreement” means the agreement dated on or about the date of this Agreement, pursuant to which the operation of the Project Accounts are regulated. “Additional Guarantor” means a company which becomes an Additional Guarantor in accordance with Clause 25 (Changes to the Obligors). “Additional Cost Rate” has the meaning given to it in Schedule 6 (Mandatory Cost formulae). “Affiliate” means, in relation to any person, a Subsidiary of that person or a Holding Company of that person or any other Subsidiary of that Holding Company. “Agent’s Spot Rate of Exchange” means the Agent’s spot rate of exchange for the purchase of the relevant currency with the Base Currency in the London foreign exchange market at or about 11:00 a.m. on a particular day. “Agreed Form” in relation to any document means the form of such document initialled by the Borrower and the Agent for the purposes of identification hereof. “Applicable Law” means all laws (including common or customary law), statutes, constitutions, by-laws, ordinances, regulations or any other legislative measure, judgments, decrees, decisions, writs, awards, orders, rules, directives, guidelines and policies of any Governmental Authority, treaties or any other agreements to which a Governmental Authority is a party, governing or applicable to the business and financial operations of any obligor or that otherwise relate to a Borrowing Base Asset or the exercise by a Lender of its rights under any Finance Document. “Applicable Polish Licensing Authority” means the minister of the Republic of Poland competent in environmental matters from time to time including the Minister of Environmental Protection, National Resources and Forestry, the Minister of the Environment and/or his legal successor, and any other authority responsible for licensing of mining operations in Poland at the given time. “Assignment Agreement” means an agreement substantially in the form set out in Schedule 8 (Form of Assignment Agreement) or any other form agreed between the relevant assignor and assignee. “Assignment of Insurances” means the agreement dated on or about the date of this Agreement between the Borrower and the Security Trustee assigning the proceeds of insurances in respect of the Borrowing Base Assets to the Security Trustee on behalf of the Lenders. UK-2463515-v12 -2- 70-40474932 “Assignment of Intercompany Loans” means agreement dated on or about the date of this Agreement between the Borrower and the Security Trustee assigning the rights in respect of intercompany loans granted between members of the Group. “Assignment of Gas Sale Agreements” means agreement dated on or about the date of this Agreement between the Borrower and the Security Trustee assigning the Borrower’s rights under the gas sale agreements relating to the Roszków and Zaniemysl Fields. “Assumptions” means the Economic Assumptions and the Technical Assumptions. “Authorisation” means an authorisation, consent, approval, resolution, licence, exemption, filing, notarisation or registration. “Availability Period”means the period from and including the date of this Agreement to and including to and including the date falling one month prior to the Final Maturity Date. “Available Facility” means the aggregate for the time being of each Lender’s Available Commitment. “Base Currency” means dollars. “Borrowing Base Amount” means, in relation to any Calculation Period, the amount (in dollars) reflected in each
